Exhibit 10.52
 
AMENDMENT NO. 6
TO LEASE
 
This Amendment No. 6 to Lease (“Amendment”) is made and entered into as of April
26, 2011, by and between RNM Lakeville, L.P., a California limited partnership
(“Landlord”), and Oculus Innovative Sciences, Inc. (f/k/a MicroMed Laboratories,
Inc.), a Delaware corporation (“Tenant”).
 
Recitals
 
A.           Landlord and Tenant are parties to that certain Lease dated as of
October 26, 1999, as amended by Amendment No. 1 to Lease dated as of September
15, 2000, Amendment No. 2 to Lease dated as of July 29, 2005, Amendment No. 3 to
Lease dated as of August 23, 2006, Amendment No 4 to Lease dated as of September
13, 2007 and Amendment No. 5 to Lease dated as of May 18, 2009 (collectively the
“Lease”), pursuant to which Landlord leases to Tenant, and Tenant leases from
Landlord, approximately 13,840 square feet at 1129 North McDowell Boulevard in
Petaluma, California shown as Exhibit A to this Amendment.  Unless otherwise
defined herein, all capitalized terms shall have the meanings assigned to them
in the Lease.
 
B.           The Lease Term expires on September 30, 2011.
 
C.           The parties wish to amend the Lease to extend the Lease Term and
otherwise amend the Lease as provided herein.
 
Therefore, for consideration, the adequacy and receipt of which are hereby
acknowledged, the parties agree as follows:


1. Term.  The Termination Date is hereby extended to September 30, 2014.  The
period commencing on October 1, 2011 and ending on September 30, 2014 may be
referred to herein as the “Extended Term.”
 
2. Base Rent.   Base Rent for the Premises during the Extended Term shall be
$10,380 per month without further increase.
 
3. Confirmation of Lease.  Tenant hereby represents and warrants to Landlord
that, as of the date hereof, (a) the Lease is in full force and effect and has
not been modified except pursuant to this Amendment; (b) Tenant has not
subleased or assigned any of its right, title and interest in and to the Lease
and has full power and authority to enter into and perform its obligations
hereunder, (c) Tenant is not in default under the Lease, and to the best of
Tenant's knowledge, there are no defaults on the part of Landlord existing under
the Lease; (d) to the best of Tenant's knowledge, there exists no valid
abatements, causes of action, counterclaims, disputes, defenses, offsets,
credits, deductions, or claims against the enforcement of any of the terms and
conditions of the Lease; (e) this Amendment has been duly authorized, executed
and delivered by Tenant and constitutes the legal, valid and binding obligation
of Tenant; and (f) there are no actions, whether voluntary or otherwise, pending
against Tenant under the bankruptcy or insolvency laws of the United States or
any state thereof.
 
 
1

--------------------------------------------------------------------------------

 
4. Brokers. Each of Landlord and Tenant warrants to the other that it has had no
dealing with any finder, broker or agent in connection with this
Amendment.  Each party shall indemnify, defend and hold harmless the other party
from and against any and all costs, expenses or liability for commissions or
other compensation or charges claimed by any finder, broker or agent based on
dealings with the indemnifying party with respect to this Amendment.
 
5. Attorneys' Fees.  Should any dispute arise between the parties hereto or
their legal representatives, successors and assigns concerning any provision of
this Amendment or the rights and duties of any person in relation thereto, the
party prevailing in such dispute shall be entitled, in addition to such other
relief that may be granted, to recover reasonable attorneys' fees and legal
costs in connection with such dispute.  Each party shall pay its own legal fees
and costs incurred in connection with the negotiation and preparation of this
Amendment.
 
6. Warehouse Portion.  The warehouse portion shall be included in the terms of
this Amendment and Landlord shall not have the right to terminate the lease as
to the warehouse portion of the Premises.
 
7. Governing Law.  This Amendment shall be governed and construed under the laws
of the State of California.
 
8. Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same Amendment.  This Amendment may be executed by a party's signature
transmitted by facsimile (“fax”) or by electronic mail in portable document
format (“pdf”), and copies of this Amendment executed and delivered by means of
faxed or pdf signatures shall have the same force and effect as copies hereof
executed and delivered with original signatures.  Signatures sent by fax or pdf
may be relied upon as if such signatures were originals.  A signature page sent
by fax or pdf may be introduced into evidence in any proceeding arising out of
or related to this Amendment as if it were an original signature page.
 
9. Binding Effect.  This Amendment shall inure to the benefit of, and shall be
binding upon, the parties hereto and their respective legal representatives,
successors and assigns.
 
10. Further Assurances.  Landlord and Tenant hereby agree to execute such
further documents or instruments as may be necessary or appropriate to carry out
the intention of this Amendment.
 
11. Voluntary Agreement.  The parties have read this Amendment, and on the
advice of counsel they have freely and voluntarily entered into this
Amendment.  This Amendment is the product of negotiation between the parties and
their respective counsel, and the parties agree that it shall be interpreted in
accordance with its fair and apparent meaning and not for or against either
party.
 
12. Merger; Amendment.  This Amendment sets forth the entire agreement between
the parties with respect to the subject matter hereto and all prior negotiations
or agreements, whether oral or written, are superseded and merged herein.  This
Amendment may not be altered or amended except by a writing duly authorized and
executed by the party against whom enforcement is sought.  To the extent
inconsistent with the Lease, this Amendment shall modify and amend the Lease.
 
 
 
 
SIGNATURES ON FOLLOWING PAGE
 
 
 
2

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties executed this Amendment No. 6 to Lease as of the
date first written above.
 
Landlord:
 
RNM Lakeville, L.P,
a California limited partnership
 
By:          RNM Petaluma, Inc.,
                a California corporation,
                its General Partner
 
Name:     /s/ Paul B. Elmore
Paul B. Elmore, President
 
Date:       May 31, 2011
Tenant:
 
Oculus Innovative Sciences, Inc.,
a Delaware corporation
 
 
By:      /s/ Jim Schutz
            Jim Schutz
 
Its:      Chief Operating Officer
 
 
Date:   May 26, 2011

 
 
 
 
3

--------------------------------------------------------------------------------

 

 
EXHIBIT A


PREMISES


[graph.jpg]
 
 
 
4

--------------------------------------------------------------------------------

 
 